Case: 19-13849    Date Filed: 08/26/2020   Page: 1 of 18



                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 19-13849
                            Non-Argument Calendar
                          ________________________

                           Agency No. A216-267-806


KIMBA P. NGANA,

                                                                          Petitioner,

                                     versus


U.S. ATTORNEY GENERAL,

                                                                        Respondent.
                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                           ________________________

                                (August 26, 2020)

Before BRANCH, LUCK, and FAY, Circuit Judges.

PER CURIAM:

      Kimba P. Ngana, a native and citizen of Angola, petitions for review of the

Board of Immigration Appeals’ final order dismissing his appeal of the immigration
                Case: 19-13849       Date Filed: 08/26/2020       Page: 2 of 18



judge’s denial of his application for asylum, withholding of removal, and protection

under the Convention Against Torture. 1 After careful review, we deny his petition.

           FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       In November 2017, Ngana entered the United States in San Ysidro, California

without valid entry documents and was detained and interviewed by border patrol

agents. Ngana explained to them that he was harmed in Angola and feared returning;

was not a member of a political party or group that was being persecuted in Angola;

fled because of police brutality, poverty, and unemployment; and did not seek

asylum in any of the countries he travelled through on his way to the United States.

After Ngana was kept in detention for a few weeks, an asylum officer conducted a

credible fear interview.

       During the credible fear interview, Ngana said that he feared returning to

Angola because he was threatened and harmed by police officers there. Ngana

claimed that, in 2014, Angolan police officers confiscated his phone for taking

pictures of them in a stadium, searched it, found “videos of a revolutionary rapper”

named Brigadeiro dez Pacotes, and detained him for seventeen to nineteen days.

According to Ngana, it was a crime to support the rapper because he spoke “against



       1
         Ngana did not administratively challenge the immigration judge’s denial of CAT relief
with the board. Because he failed to exhaust this claim, we lack jurisdiction to review it. Amaya-
Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006) (“We lack jurisdiction to
consider a claim raised in a petition for review unless the petitioner has exhausted his
administrative remedies with respect thereto.”).
                                                2
              Case: 19-13849    Date Filed: 08/26/2020   Page: 3 of 18



the revolution.” Ngana said that, during his detainment, he was stripped of his

clothes, tortured, and forced to wash police cars and sweep the yard because he “was

speaking in bad terms of the president and the government.” The officers, Ngana

continued, released him only after he “signed a paper” stating that he would pay

them money monthly. He said he was able to make two payments but, because he

could not afford to make another payment, he escaped to another province in Angola,

leaving his barbershop business behind. Ngana claimed to have stayed in the

province for six months and then travelled to Brazil, where he remained for almost

a year before he made his way to the United States. Ngana mentioned two more

encounters with Angolan police officers during the interview. Ngana said that

officers once doused him with boiling water at a park because he was waiting in line

to buy one of the rapper’s CDs. Another time, officers forced Ngana to give them

free haircuts because he played the rapper’s music in his barbershop. The asylum

officer concluded that Ngana established a credible fear of persecution.

      The government served Ngana a notice to appear, charging him with being

removable as an alien not in possession of a valid entry document. Ngana admitted

the allegation in the notice to appear and conceded his removability. Ngana applied

for asylum, withholding of removal, and protection under the Convention Against

Torture based on political opinion and membership in a particular social group. He

claimed that he was mistreated and threatened by the ruling political party in


                                         3
                 Case: 19-13849      Date Filed: 08/26/2020       Page: 4 of 18



Angola—the People’s Movement for the Liberation of Angola 2—for his political

opinions against the party and for his support of Brigadeiro dez Pacotes. In his

application, Ngana recounted the three incidents with Angolan police officers in

greater detail and claimed that he could not return to Angola because he feared that

the MPLA would beat, jail, or kill him. Ngana also submitted the declaration of

Gustavo Ngawina, another Angolan who was seeking asylum in the United States,

the declaration of Dr. Jessica Auerbach, who was an expert on Angola’s political

conditions, and online news articles relating to Brigadeiro dez Pacotes.             The

government submitted the Department of State’s 2018 Human Rights Report for

Angola.

      At his asylum hearing, Ngana testified about his support for Brigadeiro

dez Pacotes and about the three run-ins with Angolan police officers in 2014. He

testified that his first encounter with the police officers occurred at his barbershop

because he was playing the rapper’s music. Because of the music, the officers

insulted him, threatened him, forced him to give them free haircuts, and confiscated

his watch, CDs, and CD player. As for the second encounter, Ngana testified that

police officers threw hot water on him because he was in line to buy one of the

rapper’s CDs at a local park. The hot water allegedly left him with severe burns,

and he was unable to get medical treatment at the local hospital because it treated


      2
          We will, like Ngana and the government, refer to this party as the MPLA.
                                                4
                Case: 19-13849        Date Filed: 08/26/2020        Page: 5 of 18



only people with an MPLA identification card, which he did not have. Finally,

Ngana testified about the incident at the stadium. He claimed that police officers

arrested him and confiscated his phone because he was taking pictures of them

“beating and torturing people that were trying to get in the stadium.” After finding

the rapper’s music on Ngana’s phone, the officers decided to detain him for sixteen

to nineteen days. 3 During his detention, the officers beat Ngana with wooden sticks

and belt buckles; stripped him of his clothes; forced him to clean police cars, the

yard, and toilets; and didn’t feed him for two days. Ngana showed the immigration

judge a scar he said resulted from the beatings. He claimed that he purchased pain

medicine upon his release as he “could not go to the hospital because of the

unsafety.” Ngana said that, when he was released, the officers forced him to pay

them a “big . . . lump sum of money” every two weeks and that a neighbor in Angola

had helped him pay the police officers. Ngana could not afford to make more

payments after making the first two, so he moved to another province. Ngana hid in

another friend’s barbershop for six months and then flew to Brazil after obtaining a

one-year tourist visa. He lived in Brazil for eleven months but said he left for the

United States because of the gang violence. Ngana recalled that a neighbor in

Angola had called him to tell him not to return to Angola because the police were


       3
         Ngana initially testified that he was detained for sixteen to nineteen days, but then stated
sixteen to seventeen days. And later, he acknowledged that he was detained between seventeen
and nineteen days.
                                                 5
              Case: 19-13849    Date Filed: 08/26/2020   Page: 6 of 18



looking for him. Ngana interpreted this to mean that the police would imprison or

kill him if he returned.

      After Ngana testified, the immigration judge discussed the lack of evidence

corroborating his testimony. The immigration judge stated, and Ngana agreed, that

Dr. Auerbach’s affidavit did not corroborate the “specific factual circumstances”

concerning the incidents. The immigration judge noted that Ngana did not present

hospital records or evidence from his parents or friends that corroborated any of the

incidents.

      In response, Ngana claimed that he had burn scars that corroborated the park

incident, but the immigration judge stated that the “[s]cars mean[t] absolutely

nothing” because Ngana could have sustained them from something else. As for

hospital records, Ngana said that there were none because the hospital refused to

treat him. And as for corroborating evidence from family and friends, Ngana stated

that he (1) had no evidence from his father, who did not live in Angola; (2) could

not get evidence from his neighbor because the neighbor had been arrested and could

not be found; and (3) had no evidence from the friend he stayed with for six months.

      Ultimately, the immigration judge denied Ngana’s application.              The

immigration judge found Ngana credible but also found that Ngana did not “me[e]t

his burden of providing reasonably available corroborating evidence.” Specifically,

the immigration judge found that Ngana did not provide evidence that corroborated


                                         6
               Case: 19-13849       Date Filed: 08/26/2020      Page: 7 of 18



his testimony about the incidents of persecution, such as letters from relatives or

friends about the incident at the barbershop, documents about the hot water incident

at the park, documents about the dates of the incidents, documents about his arrest

and detention, documents from Brigadeiro dez Pacotes’ supporters, medical records

of his injuries, letters from the neighbor who loaned him money for his release,

letters from others that Angolan police officers were collecting money from him, or

a declaration from the friend he lived with for six months. The immigration judge

found that Ngana did not “show[] that it [was] unreasonable for him to provide

corroborating documents,” noting that his friend Ngawina, who was also detained in

the United States, was able to obtain documents from individuals in Angola. Finally,

the immigration judge determined that, alternatively, Ngana had failed to establish

past persecution, a well-founded fear of future persecution, or entitlement to

protection under the Convention Against Torture.

       Ngana appealed to the board and submitted additional evidence, 4 but the board

dismissed his appeal.       The board stated that Ngana was “expected to submit

reasonably obtainable evidence to corroborate the material elements of his claim” or

“establish that corroborating evidence [was] not reasonably obtainable.” The board


       4
         Ngana submitted (1) an affidavit from someone who attempted to contact Ngana’s friends
to obtain corroborating documents; (2) a sworn statement from a friend who saw Ngana after the
park incident, found Ngana’s barbershop destroyed, and learned that police had taken Ngana’s
neighbor; (3) an affidavit from someone who claimed that Angolan police officers had destroyed
Ngana’s barbershop; and (4) a letter from a friend who claimed to have visited Ngana after the
park incident.
                                              7
                Case: 19-13849   Date Filed: 08/26/2020    Page: 8 of 18



noted that the instructions on the asylum application notified Ngana of these

expectations.    Based on the totality of the record, the board agreed with the

immigration judge that Ngana “did not provide sufficient corroboration” and “did

not provide reasonable explanations for the utter absence of evidence corroborating

the specifics of his claim.” The board determined that “[t]he record contain[ed] no

documentation from Angola corroborating the[] incidents, nor any declarations from

individuals [Ngana] knew in Angola.” As for Ngawina’s declaration, the board

noted that it did not establish whether the incidents occurred but, instead, “relate[d]

to country conditions.” The board agreed with the immigration judge that Ngana’s

scars corroborated the fact that he was injured “but not how or by whom they were

inflicted.” Finally, the board refused to consider the additional evidence Ngana

submitted on appeal because it could not engage in fact finding or consider new

evidence. Ngana timely petitioned this court for review.

                            STANDARD OF REVIEW

      We review only the board’s decision “except to the extent that it expressly

adopts the [immigration judge’s] opinion.” Al Najjar v. Ashcroft, 257 F.3d 1262,

1284 (11th Cir. 2001). Because the board “explicitly agreed” with several findings

of the immigration judge, we review the decisions of both the board and the

immigration judge on those issues. Ayala v. U.S. Att’y Gen., 605 F.3d 941, 948

(11th Cir. 2010). We review legal issues de novo and administrative factual findings


                                          8
                 Case: 19-13849   Date Filed: 08/26/2020   Page: 9 of 18



under the substantial evidence test. Id. Under the substantial evidence test, which

is a highly deferential standard, we must affirm the board’s decision “if it is

supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 818 (11th

Cir. 2004) (quotation marks omitted); see also Silva v. U.S. Att’y Gen., 448 F.3d

1229, 1236 (11th Cir. 2006) (applying the same standard when reviewing the

immigration judge’s decision); Yang v. U.S. Att’y Gen., 418 F.3d 1198, 1201 (11th

Cir. 2005) (“[T]he [immigration judge’s] administrative findings of fact are

conclusive unless a reasonable factfinder would be compelled to conclude to the

contrary.”). We “view the record evidence in the light most favorable to the

agency’s decision and draw all reasonable inferences in favor of that decision.”

Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en banc). Factual

findings “may be reversed . . . only when the record compels a reversal; the mere

fact that the record may support a contrary conclusion is not enough to justify a

reversal.” Id.

                                   DISCUSSION

      Ngana argues that there was no substantial evidence supporting the

immigration judge’s and board’s determinations that he failed to satisfy his burden

of proving his claims of asylum and withholding of removal because there was no

corroborating evidence. To be eligible for asylum, the burden of proof is on Ngana


                                           9
             Case: 19-13849     Date Filed: 08/26/2020   Page: 10 of 18



to establish that he is a “refugee.” 8 U.S.C. § 1158(b)(1)(A). Ngana is a refugee if

he establishes “(1) past persecution on account of [membership in a particular social

group or political opinion], or (2) a well-founded fear that [his membership in the

social group or political opinion] will cause such future persecution.” Diallo v. U.S.

Att’y Gen., 596 F.3d 1329, 1332 (11th Cir. 2010) (internal quotation marks and

citation omitted). Ngana must “demonstrate that his . . . fear of persecution is

subjectively genuine and objectively reasonable.” Yang, 418 F.3d at 1202. Ngana

can satisfy the subjective component with “credible testimony that he . . . genuinely

fears persecution.” Id. And, “[i]n most cases, the objective prong can be fulfilled

either by establishing past persecution or that he or she has a good reason to fear

future persecution.” Id. (internal quotation marks and citation omitted). To be

entitled to withholding of removal, Ngana bears the burden of establishing that he

would more likely than not be persecuted because of his political opinion or

membership in a particular group, which is a “higher evidentiary threshold than the

‘well-founded fear’ standard for asylum.” Rivera v. U.S. Att’y Gen., 487 F.3d 815,

820 (11th Cir. 2007). Consequently, “where an applicant is unable to meet the ‘well-

founded fear’ standard for asylum, he is generally precluded from qualifying for

either asylum or withholding of deportation.” Najjar v. Ashcroft, 257 F.3d at 1292–

93 (internal quotation marks omitted).




                                         10
              Case: 19-13849     Date Filed: 08/26/2020    Page: 11 of 18



      In   determining     whether     an    applicant    has   carried     his   burden,

“the trier of fact may weigh . . . credible testimony along with other evidence of

record.” 8 U.S.C. § 1158(b)(1)(B)(ii). An applicant’s testimony alone “may be

sufficient to sustain [his] burden without corroboration, but only if [he] satisfies the

trier of fact that [his] testimony is credible, persuasive, and refers to specific facts

sufficient to demonstrate” that he is eligible for relief from removal. Id. In deciding

whether an applicant is credible, the trier of fact weighs various factors: the

applicant’s “demeanor, candor, or responsiveness”; “the consistency between the

applicant’s written and oral statements”; “the consistency of such statements with

other evidence of record”; or “any other relevant factor.” Id. § 1158(b)(1)(B)(iii).

Overall, the trier of fact must consider the totality of the circumstances to make a

“clean” credibility determination. Yang, 418 F.3d at 1201.

      “The weaker an applicant’s testimony, however, the greater the need for

corroborative evidence.” Id. In other words, “general or vague” testimony may

require “specific and detailed corroborative evidence.” Matter of Y-B-, 21 I. & N.

Dec. 1136, 1139 (BIA 1998). Corroborative evidence is particularly important to

“support . . . material facts which are central to [an applicant’s] claim,” and “[t]he

absence of such corroborating evidence can lead to a finding that an applicant has

failed to meet [his] burden.” Matter of J-Y-C-, 24 I. & N. Dec. 260, 263 (BIA 2007)

(quoting Matter of S-M-J-, 21 I. & N. Dec. 722, 725–26 (BIA 1997)). “Where the


                                            11
             Case: 19-13849     Date Filed: 08/26/2020   Page: 12 of 18



trier of fact determines that the applicant should provide evidence that corroborates

otherwise credible testimony, such evidence must be provided unless the applicant

does not have the evidence and cannot reasonably obtain the evidence.” 8 U.S.C.

§ 1158(b)(1)(B)(ii). And we may not reverse the fact finder’s decision “with respect

to the availability of corroborating evidence” unless we find that the record compels

a conclusion “that such corroborating evidence is unavailable.” Id. § 1252(b)(4).

      First, Ngana argues that substantial evidence did not support the immigration

judge’s and board’s determinations that Ngana’s testimony alone was insufficient to

satisfy his burden. Because his testimony was consistent, persuasive, and specific,

Ngana contends, he didn’t need to provide additional evidence to corroborate his

testimony about his encounters with Angolan police. We disagree.

      As we’ve noted, the extent of a witness’s credibility varies based on whether

his testimony is weak, strong, or something in between. See Yang, 418 F.3d at 1201.

Here, the immigration judge determined that Ngana’s testimony, while credible, fell

on the “weaker” end of the spectrum because the testimony was in some instances

unpersuasive, inconsistent, or not specific enough, all grounds that Ngana concedes

would require him to provide corroborating evidence.

      At the hearing, the immigration judge said that Ngana’s “entire claim [was]

based on generalities,” noting that Ngana was unable to specifically identify anyone

involved in his encounters with Angolan police. In addition, the immigration judge,


                                         12
             Case: 19-13849     Date Filed: 08/26/2020    Page: 13 of 18



in his decision, stated that “much of the things that [Ngana] testified to in this case

involved generalizations with the dates and time,” as Ngana was unable to pinpoint

what month the barbershop or park incidents occurred and was “inconsistent about

when he left [Angola].” The immigration judge further believed that Ngana needed

to produce evidence corroborating his testimony about the third incident because his

post-release conduct was inconsistent with the severity of his detainment.

Specifically, the immigration judge took issue with the fact that Ngana “was back to

work within two or three days after” he was released from custody and took

painkillers instead of getting professional treatment. Because substantial evidence

supported the finding that Ngana’s credible testimony was weak and thus

insufficient by itself to meet his asylum burden, the immigration judge and board

properly required that he provide evidence corroborating the “material facts” that

were “central to [his] claim.” Matter of J-Y-C-, 24 I. & N. Dec. at 263.

      Second, Ngana contends that the additional evidence he presented—his scars,

Dr. Auerbach’s and Ngawina’s declarations, and the online news articles—

constituted “corroborating evidence, which, in combination with his credible

testimony, [was] sufficient to satisfy his burden.” The immigration judge’s and

board’s findings to the contrary, he argues, were not supported by substantial

evidence. We don’t agree.




                                          13
             Case: 19-13849     Date Filed: 08/26/2020   Page: 14 of 18



      The “material facts . . . central to [Ngana’s] claim[s]” were those pertaining

to the three encounters Ngana had with Angola police. Id. Other than his own

testimony, Ngana submitted Dr. Auerbach’s declaration, which stated that “the

MPLA has enjoyed near-universal power and control,” the MPLA’s “policing of

those deemed to be against [it] is legendary[] and routinely extremely violent,”

Brigadeiro dez Pacotes “has been one of the most vocal critics of the MPLA-

controlled state,” those who enjoy the rapper’s music “have been subject to extensive

subjugation . . . by the MPLA,” it is “relatively common place” for police to demand

money, and those without an MPLA identification card are often blacklisted by the

MPLA from healthcare.       Ngana also submitted Ngawina’s declaration, which

verified that Brigadeiro dez Pacotes was “widely recognized” as a rapper and

Angolan “revolutionary leader” who opposed the MPLA, “several Angolans all

around the world” supported him and his group, and the Angolan government would

likely kill Ngana if he returned. Finally, Ngana submitted news articles confirming

that Angolan police officers were “purportedly prohibiting informal vendors [from]

play[ing] music of the Angolan rapper [Brigadeiro dez Pacotes], due to its harsh

criticism of the government and the President,” and “silencing the merchants”

playing his music by arresting them. The board correctly deemed these declarations

and articles insufficient to satisfy Ngana’s burden because they “relate[d]” only “to

country conditions.” While the declarations and articles may have described the


                                         14
             Case: 19-13849     Date Filed: 08/26/2020   Page: 15 of 18



political tension between the MPLA and Brigadeiro dez Pacotes’ supporters, they

don’t corroborate Ngana’s contentions that, in 2014, officers actually raided his

barbershop for playing the rapper’s music, doused him with hot water at a park for

buying the rapper’s music, and detained and beat him for almost three weeks.

      Likewise, substantial evidence supported the board’s finding that Ngana’s

scars did not sufficiently corroborate his encounters with the Angolan police because

there were reasons to cast some doubt on the severity of the beatings Ngana allegedly

suffered. As the immigration judge pointed out at the hearing, Ngana was working

again just a couple of days after he was released from custody and, rather than seek

professional treatment, he bought painkillers at his local pharmacy. We also don’t

think that it was unreasonable for the immigration judge or board to require some

corroboration on the origin of the scars or that such corroboration was an

“extraordinary . . . demand[].” Id. Indeed, a declaration from a physician who could

attest that his scars resembled those caused by burns or beatings, or from a friend or

family member who witnessed his injuries around the time of the encounters, may

have been sufficient and wouldn’t have been unreasonably burdensome to obtain.

See Hanaj v. Gonzalez, 446 F.3d 694, 696 (7th Cir. 2006) (finding that scars

corroborated the petitioner’s allegation of torture where he produced an affidavit

from a board-certified family physician who stated that the petitioner’s scars were

“consistent with his allegations of the beatings”).


                                          15
              Case: 19-13849     Date Filed: 08/26/2020    Page: 16 of 18



      Third, Ngana argues that the immigration judge “neglected to provide [him]

with the opportunity to explain why he could not provide corroborating evidence,”

“failed to ensure that any such explanation . . . was included in the record,” and

“failed . . . to state a finding on the record as to whether [his] explanation was

sufficient.” The record does not support Ngana’s position.

      “[I]n circumstances where the [i]mmigration [j]udge determines that specific

corroborating evidence should have been submitted, the applicant should be given

an opportunity to explain why he could not reasonably obtain such evidence.”

Matter of L-A-C-, 26 I. & N. Dec. 516, 519 (BIA 2015); see also Uzodinma v. Barr,

951 F.3d 960, 966 (8th Cir. 2020) (“When an asylum applicant must provide

corroborating evidence, the [immigration judge] must afford an opportunity to

explain its unavailability, ensuring the explanation is in the record.”). At Ngana’s

hearing, the immigration judge went through each of Ngana’s run-ins with Angolan

police and asked, at each step, whether Ngana had any corroborating evidence to

further support his testimony. Ngana responded to the immigration judge’s inquiry

and provided reasons for not having more evidence to corroborate his testimony.

One reason was that he believed the declarations, news articles, and scars were

sufficient. The immigration judge then asked Ngana whether he had (1) medical

records to support his injuries, (2) any declarations from his parents or friends, (3) a

declaration from the person who loaned him money to pay the officers after his


                                          16
               Case: 19-13849        Date Filed: 08/26/2020       Page: 17 of 18



detainment, and (4) a declaration from the person he stayed with for six months.

Ngana explained that (1) he couldn’t obtain the medical records because the

hospitals only treated patients with an MPLA identification card, which he did not

have; (2) he tried reaching his father, but his father didn’t live in Angola; (3) the

person who loaned him money had moved out of Angola; and (4) he didn’t have

anything from the friend he stayed with for six months after he fled his province.

Moreover, the immigration judge addressed Ngana’s lack of corroborative evidence

on the record—specifically, in his final decision. The immigration judge stated that

“[t]his [was] not a case where [Ngana] ha[d] shown that it [was] unreasonable for

him to provide corroborating documents.” The immigration judge noted that Ngana

could have obtained declarations from family members, the owners of businesses

neighboring his barbershop, fellow supporters that were with him during the park

incident, or other friends who had knowledge of his encounters with Angolan police.

We therefore reject Ngana’s argument that the immigration judge did not adequately

consider his explanations for not having evidence to corroborate his testimony.5



       5
          Ngana asks us to grant his petition because the board failed to address his argument that
the immigration judge erred in his alternative “conclusion that . . . Ngana’s fear of future
persecution was not objectively reasonable.” But because Ngana failed to satisfy his burden of
proof, and his uncorroborated testimony was the only evidence of fear of future persecution, he
cannot meet his burden for asylum or withholding of removal. See Forgue v. U.S. Att’y Gen., 401
F.3d 1282, 1287–88 (11th Cir. 2005) (“Because Forgue did not produce corroborating evidence
for the [immigration judge] to consider and the [immigration judge] found his testimony was not
credible, substantial evidence also supports the [immigration judge’s] denial of Forgue’s asylum
application.”).
                                                17
    Case: 19-13849   Date Filed: 08/26/2020   Page: 18 of 18



PETITION DENIED.




                              18